SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

839
KA 14-01533
PRESENT: WHALEN, P.J., CENTRA, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

RAYSEAN GOSS, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (CAITLIN M. CONNELLY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. FLAHERTY, JR., ACTING DISTRICT ATTORNEY, BUFFALO, FOR
RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County
(Christopher J. Burns, J.), rendered June 24, 2014. The judgment
convicted defendant, upon his plea of guilty, of criminal possession
of a controlled substance in the third degree (two counts) and
criminally using drug paraphernalia in the second degree (two counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of two counts each of criminal possession of a
controlled substance in the third degree (Penal Law § 220.16 [1],
[12]) and criminally using drug paraphernalia in the second degree
(§ 220.50 [2], [3]). Defendant’s conviction stems from the seizure of
cocaine and drug paraphernalia during a search of his residence
conducted by parole officers and police officers. Defendant’s parole
officer testified at the suppression hearing that he made the
determination to search defendant’s residence based on defendant’s
recent parole violations and the fact that, despite being unemployed,
on one occasion he possessed a large sum of cash (see People v
Maynard, 67 AD3d 1391, 1391, lv denied 14 NY3d 890). We agree with
Supreme Court that the search was “rationally and reasonably related
to the performance of the parole officer’s duty” (People v Huntley, 43
NY2d 175, 181; see People v Escalera, 121 AD3d 1519, 1520, lv denied
24 NY3d 1083). Contrary to defendant’s contention, the fact that
another parole officer and police officers assisted defendant’s parole
officer during the search did not render it a police operation (see
People v Adams, 126 AD3d 1405, 1405-1406, lv denied 25 NY3d 1158).
Defendant’s remaining contentions regarding the search of his
residence were not raised in his motion papers or before the
suppression court and are therefore not preserved for our review (see
generally People v Schluter, 136 AD3d 1363, 1363, lv denied 27 NY3d
                                 -2-                           839
                                                         KA 14-01533

1138; People v Fuentes, 52 AD3d 1297, 1298, lv denied 11 NY3d 736).
We decline to exercise our power to review those contentions as a
matter of discretion in the interest of justice (see CPL 470.15
[3] [c]). Finally, the period of postrelease supervision is not
unduly harsh or severe (see People v Singer, 104 AD3d 1311, 1312).




Entered:   October 7, 2016                     Frances E. Cafarell
                                               Clerk of the Court